Citation Nr: 1231905	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative disc disease of the lumbosacral spine.  The RO assigned an initial disability rating of 10 percent, effective September 30, 2008, the date of the Veteran's service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran's degenerative disc disease of the lumbosacral spine is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011), which considers the Veteran's limitation of motion of the lumbar spine in determining the appropriate disability rating.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

At the most recent VA examination in May 2010, the Veteran reported daily, severe flare-ups and pain of his service-connected degenerative disc disease of the lumbosacral spine.  In the May 2010 examination report, the VA examiner did not address the functional limitations, if any, caused by the flare-ups and pain.  Thus, the VA examiner did not address the DeLuca or Mitchell provisions.  See DeLuca, 8 Vet. App. at 205-6; Mitchell, 25 Vet. App. at 32.  In an August 2010 VA addendum medical opinion, the examiner addressed the DeLuca requirements, but did not address the Mitchell requirements.  Id.  Therefore, the Board finds the May 2010 VA examination (and the August 2010 VA medical opinion) to be inadequate, particularly in light of the Veteran's assertions of severe pain upon use of his lumbar spine.  Thus, on Remand, a VA examiner should determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the lumbar spine.  Further, the Veteran complained of radiating pain.  This suggests a neurological component to his current back pain.  

Finally, the Veteran's last VA examination to assess the current severity of his service-connected degenerative disc disease of the lumbosacral spine was in May 2010.  The Board finds that the May 2010 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over two years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri, are dated from July 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Kansas City, Missouri, VAMC since July 2010 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected degenerative disc disease of the lumbosacral spine.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5237 and 5243.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  


Include ranges of motion for the lumbar spine.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his lumbar spine.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.
3. Schedule the Veteran for a VA examination to identify and determine the severity of any neurological abnormalities associated with the Veteran's service-connected low back disability. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must indicate in the examination report that the claims file has been reviewed. 

All indicated tests and studies should be conducted. If possible, the examiner should identify the specific nerves affected by the Veteran's low back disability. The examiner should also identify the parts of the body affected by those neurological problems associated with the Veteran's low back disability. The examiner should address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory. If the examiner finds that the Veteran does have paralysis, the examiner should state whether it is mild, moderate, severe, or complete and provide a complete rationale for these findings. The examiner should also address any functional impairment caused by the neurological abnormalities. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).


4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


